        CASE 0:20-cv-01349-WMW-DTS Doc. 11 Filed 11/10/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

Musla S.,                                            Case No. 20-cv-1349 (WMW/DTS)

                            Petitioner,
                                               ORDER ADOPTING REPORT AND
       v.                                          RECOMMENDATION

Eric Holien, Sheriff, Kandiyohi County,

                            Respondent.


       This matter is before the Court on the September 18, 2020 Report and

Recommendation (R&R) of United States Magistrate Judge David T. Schultz. (Dkt. 10.)

No objections to the R&R have been filed. In the absence of timely objections, this Court

reviews an R&R for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam). Having reviewed the R&R, the Court finds no

clear error.

       Based on the R&R and all the files, records and proceedings herein, IT IS

HEREBY ORDERED:

       1.      The September 18, 2020 R&R, (Dkt. 10), is ADOPTED.

       2.      Petitioner Musla S.’s petition for a writ of habeas corpus, (Dkt. 1), is

DISMISSED WITHOUT PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: November 10, 2020                              s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge
